DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed January 7, 2022.
2.	The claims were preliminary amended on March 4, 2022.
3.	Claims 2-11 are currently pending and have been examined.
4.	Claim 1 has been cancelled.
5.	The specification was preliminarily amended on March 4, 2022 as to paragraph 0001.  This specification amendment has been accepted.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
7.	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 17/570,932 and US Patent 9,772,685 (formerly Application 13/934,785); US Patent 10,101,808 (formerly Application 15/683,514) and US Patent 10,698,480 (formerly Application 16/123,782) and US Patent 11,256,329 (formerly Application 16/879,131) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on August 4, 2022 has been reviewed as attached. The submission is in compliance with the provision 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
9.	Claim 2 is objected to because of the following informalities:  
Claim 2 recites in part “a trading device including a display unit, a tracking mechanism, a gaze control application, and a display manager, wherein the tracking mechanism includes a sensor, wherein the trading device is configured to” .  The recitation is missing a colon after the “configured to” language. Appropriate correction is required.
Claim Interpretation – Broadest Reasonable Interpretation
10.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention.  
As in Claim 6:
“further including instructions executable to highlight, by the trading device, the user focus area on the display unit”.

As in Claim 8:
“further including instructions to provide, by the trading device, an update indication for at least one sub-portion area, wherein the update indication is provided in response to a change in the corresponding sub-portion of the market data.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claims 6 and 8 each recite that the system is “further including instructions executable to…” highlight and provide respectively.  The system as claimed is not defined to have instructions, a storage medium to store computer readable instructions or a mechanism to have stored instructions that could be executed, much less further executed.  Thus it is unclear to Examiner how the instructions could be executable as claimed.  Claims 7 and 9-10 are further rejected as dependent upon rejected base claims.

Further Regarding Alice 101 and 103
	This application is a continuation of Applications 13/934,785 (US Patent 9,772,685); 15/683,514 (US Patent 10,101,808); 16/123,782 (US Patent 10,698,480) and 16/879,131 (US Patent 11,256,329) respectively.  The instant application utilizes the same specification and describes substantially similar limitations, which is view of the specification were deemed to be significantly more as was found in the parent case which was allowed and overcame the prior art of record.  No further grounds of rejection are being applied at this time.

Prior Relevant Art Not Currently Relied Upon
Buck (US PG Pub. 2006/0265651) –  Buck discloses preferred embodiments to facilitate display management based on monitoring user’s attention in relation to one or more display monitors, such as monitoring a user’s gaze position in relation to one or more monitors, or upon detecting some other user-defined events. (See Buck paragraph 11)   In one aspect, a system includes, among other elements, a plurality of monitors, one or more gaze tracking units, and a display manager application.  (See Buck paragraph 11)  The gaze tracking units preferably non-intrusively capture the direction of the user’s gaze and calculate which screen or which portion of the screen the user is currently viewing and if one of the gaze tracking units detects the user shifting his eyes away from a monitor or from one or more graphical interfaces being displayed on the monitor, the gaze tracking unit may notify the display manager application of the occurrence of such an event, and the display manager application can responsively start managing at least a portion of the display monitor. (See Buck paragraph 11)  Alternatively, the display manager application may modify the display, such as suppress or minimize some or all of the displayed windows, or perform different functions based on the user’s preferences. (See Buck paragraph 12)

Blume (US PG Pub. 2004/0056900) – Blume discloses his invention as to a method and corresponding apparatus for window priority rendering in graphical user interface (GUI) applications. (See Blume Abstract)  The method and apparatus including calculating and assigning window priority to a plurality of windows using priority rendering algorithms and drawing the windows with the calculated window priority where the calculating and assigning process may include assigning high priority to a window with focus. (See Blume paragraphs 3-4)  Priority may also be assigned according to a window position level, a window updated frequency or a user established window focus. (See Blume paragraph 4)  A window in which the user is typing is typically the window with focus through other user interfaces including eye-tracking and voice navigation techniques may be used to establish window focus. (See Blume paragraph 19)  A priority change in one window may cause the priority of other windows to change. (See Blume paragraph 20)  In particular, Blume discloses that upon a change of focus, the window with the focus is assigned high priority and all other windows are assigned low priority. (See Blume paragraphs 28-30) With a multi-level priority scheme, after assigning high priority to a window, the processor may assign medium priority to a window, and downgrade other windows’ priority accordingly. (See Blume paragraph 34)  The techniques applied to windows are based on the window’s relative position level not upon what the windows are displaying and Blume further discloses that applications may apply priorities based on application considerations, in other words, the application keeps track of what happens in the windows and adjusts the windows’ priorities accordingly, for example, using software in online trading applications. (See Blume paragraph 40)  Window focus can be used to establish which window has the highest priority and priority may also be established by other techniques, for instance in conjunction with eye-tracking technology, an exemplary algorithm for priority setting is a window with focus that contains the X,Y position of the user’s gaze and this window is set to be the highest priority window and for all other windows the priority is adjusted downward based on the distance to the center of the user’s gaze. (See Blume paragraphs 41-45)

Duquette (US PG Pub. 2011/0184849) -  discloses his invention as to a system and method for prioritized data delivery in an electronic trading environment (See Duquette Abstract) Duquette discloses that different priority levels may be assigned to different messages comprising market data. (See Duquette Abstract)  Based on the priority of the message, the message may be directly sent or stored until a predefined condition is met. (See Duquette Abstract)  By prioritizing the messages associated with a tradeable object, the computer and network resources may be optimally utilized and the possibility of any loss of priority content is reduced. (See Duquette paragraph 10)  In one embodiment, Duquette discloses that prioritized data delivery may be facilitated by associating a lower priority level with a message comprising market data related to quantities at prices outside of the inside market and associating a higher priority level with a message comprising market data related to the inside market or related trade information. (See Duquette paragraph 11)  Low priority market data may be stored and coalesced and if and when a higher priority message is received, the lower priority and higher priority market data will be sent to the client device. (See Duquette paragraph 11)  The receipt of the high priority message is a triggering event or predefined condition which then triggers both the higher and lower priority market data to be sent to the client device together. (See Duquette paragraphs 12, 27-28 and Fig. 1)  Associating a priority level with a message can be based on many different pre-set criteria which can be configured by the programmer or even the trader him or herself. (See Duquette paragraph 20)  The priority level associated with the message may determine whether and how quickly the message will be relayed to the client device. (See Duquette paragraph 20)  A trader may also define a range of price levels around the inside market that the trader is most interested in and when a message is received that includes market information relating to a market change within a specified range of prices levels, the message may be associated with a higher priority level. (See Duquette paragraph 21)  The multiple levels of priority can be defined by the trader using any number of pre-set criteria. (See Duquette paragraphs 21 and 56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 25, 2022